DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
 
Claim Objections
	The prior objection to claim 17 is withdrawn.

Claim Rejections - 35 USC § 112
	The prior rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph to claim 4 is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 9, the phrase “a round bottom” is conventionally known in the scientific field to have a spherical or hemispherical shape, for example, a round bottomed flask or a round bottomed well plate. The claim may be amended to “a flat bottom” or “a bottom” as this depiction is given in the drawings; support for a cylindrical shape is already in the claim as well.
Dependent claims 10-19 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6, 9, 12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Welch (WO 2009/136907) in view of Ogino (JP 2001/224355) (machine translation).
Regarding claim 1, Welch discloses a device (110), the device comprising: a container (130) configured to house a fragile object (116), the container (130) having a cylindrical shape including a bottom (145), the container (130) including a lower portion (141) configured to house the fragile object (116), an upper portion (container portion above element 136) that includes an opening (140), and a stepped portion (136) provided between the lower portion (141) and the upper portion (container portion above element 136); 
a lid (125) configured to seal the opening (140) of the upper portion of the container (130); 
a seal (132), the seal (132) representing a portion being interposed between the lid (125) and the stepped portion (136), the seal (132) extending from the lid (125) and wherein an outside diameter of the seal (132) is smaller than an inside diameter of the upper portion of the container (130), such that, upon inserting the seal (132) into the container (130), a space (135) is created between an outer periphery of the seal (132) and an inner periphery of the upper portion of the container (130), and wherein the seal (132) is configured to seal an opening (opening of (141)) of the lower portion (Figs 1A-1E; Page 8, line 25-Page 9, line 5; Page 9, lines 24-26) of the container (130); and 
wherein the upper portion of the container (130) has an inside diameter larger than an inside diameter of the lower portion of the container (130), and the stepped portion is a portion where an inside diameter of the container (130) is reduced (Figs. 1A-1E; Page 8, line 25-Page 9, line 5).
Welch does not disclose “the seal having an outside diameter larger than an inside diameter of the lower portion of the container”.
Ogino discloses a seal (Fig. 3, element 10; “dropping stopper”) and a configuration where the seal (Fig. 3, element 10; “dropping stopper”; paragraph [0017]) closes the opening of the container or lid (paragraph [0017]). Ogino also discloses that the lid (Fig. 4, bottom element of the figure, upside-down in comparison to the instant drawings) has an outside diameter larger than an inside diameter (Fig. 4) of the lower portion (Fig. 4, element 7) of the container (Fig. 4, top and stepped element of the figure, upside-down in comparison to instant drawings) and that a sealing contact is formed on the step portion between the lid body and the body (Fig. 4, paragraph [0018], and claim 5). Lastly, Ogino discloses that the seal (Fig. 3, element 10; “dropping stopper”) is interposed between the lid and the container (claim 6). These facts together show Ogino teaches that the seal (Fig. 3, element 10; “dropping stopper”) has an outside diameter larger than an inside diameter of the lower portion of the container (Fig. 3).
In the analogous art of petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the stopper of Welch to have an outside diameter larger than an inside diameter of the lower portion of the container as in Ogino in order to seal the lower portion of the container at the stepped portion of the container instead of inside the lower portion of the container. This configuration would still allow for sealing the container without excessive pressure and stoppering of the lower portion of the container using only the seal of Welch.
Regarding claim 3, Welch teaches the devices as previously described, further comprising:
	a packing ring (138) configured to be disposed between the seal and the stepped portion (Figs. 1A-1E; Page 8, line 25-Page 9, line 5).
	Regarding claim 5, Welch teaches the device as previously described, wherein the seal (132) is pressed by the lid (125) and the stepped portion when the lid is screwed onto the container (Page 3, lines 16-17).
	Regarding claim 6, Welch teaches the device as previously described, wherein the opening (140) of the upper portion is sealed with the lid (125) simultaneously with or after sealing of the opening of the lower portion by the seal (Figs. 1D-1E; Page 8, line 25-Page 9, line 5).
	Regarding claim 9, Welch teaches a device (110), the device comprising: a container (130) the container (130) having a cylindrical shape including a round bottom (145), the container (130) including a lower portion (141), an upper portion (container portion above element 136) having an opening (140), and an annular stepped portion (136) extending from the lower portion (141) of the container to the upper portion (container portion above element 136) of the container; 
a lid (125) configured to seal the opening (140) of the upper portion of the container (130); 
a seal (132), the seal (132) representing a portion being interposed between the lid (125) and the stepped portion, the seal (132) extending from the lid (125) wherein an outer diameter of the seal (132) is smaller than an inside diameter of the upper portion of the container (130), such that upon inserting the seal (132) into the container (130), a space (135) is created between an outer periphery of the seal (132) and an inner periphery of the upper portion of the container (130), and wherein the seal (132) is configured to seal an opening of the lower portion (Figs. 1A-1E; Page 8, line 25-Page 9, line 5; Page 9, lines 24-26) of the container (130); and
wherein the upper portion of the container (130) has an inside diameter larger than an inside diameter of the lower portion of the container (130).
Welch does not disclose “the seal having an outside diameter larger than an inside diameter of the lower portion of the container”.
Ogino discloses a seal (Fig. 3, element 10; “dropping stopper”) and a configuration where the seal (Fig. 3, element 10; “dropping stopper”; paragraph [0017]) closes the opening of the container or lid (paragraph [0017]). Ogino also discloses that the lid (Fig. 4, bottom element of the figure, upside-down in comparison to the instant drawings) has an outside diameter larger than an inside diameter (Fig. 4) of the lower portion (Fig. 4, element 7) of the container (Fig. 4, top and stepped element of the figure, upside-down in comparison to instant drawings) and that a sealing contact is formed on the step portion between the lid body and the body (Fig. 4, paragraph [0018], and claim 5). Lastly, Ogino discloses that the seal (Fig. 3, element 10; “dropping stopper”) is interposed between the lid and the container (claim 6). These facts together show Ogino teaches that the seal (Fig. 3, element 10; “dropping stopper”) has an outside diameter larger than an inside diameter of the lower portion of the container (Fig. 3).
In the analogous art of petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the stopper of Welch to have an outside diameter larger than an inside diameter of the lower portion of the container as in Ogino in order to seal the lower portion of the container at the stepped portion of the container instead of inside the lower portion of the container. This configuration would still allow for sealing the container without excessive pressure and stoppering of the lower portion of the container using only the seal of Welch.
Regarding claim 12, Welch teaches the device as previously described, wherein the annular stepped portion is parallel to the bottom surface of the container (Figs. 1A-1E; Page 8, line 25-Page 9, line 5).
	Regarding claim 14, Welch teaches the device as previously described, further comprising:
a liquid (115), the liquid being poured into the container until the liquid rises above the stepped portion (Fig. 1B shows the liquid level being in line with the stepped portion, but the fluid can be filled to be anywhere below access port (140), so long as it does not reach the top of the access port; Page 9, lines 1-3); 
and a fragile object (116), the fragile object being housed in the lower portion of the container (Figs. 1A-1E; Page 8, line 25-Page 9, line 5).
Regarding claim 18, Welch teaches the device as previously described, further comprising a recess (135) disposed in the stepped portion of the container (130), the recess configured to hold a liquid pushed out from the container (Fig. 1D-1E; Page 3, lines 16-22; Page 5, lines 17-22).
Regarding claim 19, Welch teaches the device as previously described, wherein the lid includes a protrusion (633) that protrudes downward from a bottom surface of the seal when the lid is attached to the container, the protrusion having a dome shape, including a vertex that has a horizontal sectional area tapering perpendicularly downward (Fig. 6C; Page 19, lines 6-10).

Claims 4, 10-11, 13, 15, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Welch (WO 2009/136907) in view of Ogino (JP 2001/224355) (machine translation) as applied to claims 3, 9, and 16, further in view of Nozaki (US 2015/0231628).
Regarding claim 4, Welch teaches the device as previously described, but fails to teach an embodiment wherein the packing ring includes a groove on a surface of the packing ring, the groove being perpendicular to the packing ring in a circumferential direction. Nozaki, however, teaches a biological sample packaging container (Abstract) comprising a packing ring (103), wherein the packing ring (103) includes a groove on a surface of the packing ring, the groove being perpendicular to the packing ring in a circumferential direction (Fig. 3A(b); Paragraph [0076]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to include the packing ring and groove described by Nozaki to effectively seal the container while allowing air to flow to the outside from the packing container main body part, and suppress the movement of liquid (Nozaki: Paragraph [0076]).
	Regarding claim 10, Welch teaches a packing ring (138) configured to be disposed between the seal and the stepped portion (Figs. 1A-1E; Page 8, line 25-Page 9, line 5). Welch teaches the device as previously described, but fails to teach an embodiment wherein the packing ring includes a groove on a surface of the packing ring, the groove being perpendicular to the packing ring in a circumferential direction. Nozaki, however, teaches a biological sample packaging container (Abstract) further comprising a packing ring (103), the packing ring (103) includes a groove on a surface of the packing ring (103), the groove being perpendicular to the packing ring in a circumferential direction (Fig. 3A(b); Paragraph [0076]).
	Regarding claim 11, Welch teaches the device as previously described, wherein the seal (132) is pressed by the lid (125) and the stepped portion when the lid (125) is screwed onto the container (Page 3, lines 16-22).
	Regarding claim 13, Welch teaches the device as previously described, wherein the seal (132) has a columnar shape and extends from a top board of the lid (125); and the lid (125) includes a cylindrical sidewall extending downward from a peripheral edge of the top board (116).
	Welch fails to explicitly teach an embodiment comprising an engagement portion protruding and disposed on an inner surface of the cylindrical sidewall. Nozaki, however, teaches a biological sample packaging container (Abstract) wherein the lid (101) includes a cylindrical sidewall (115) extending downward from a peripheral edge of the top board (116), and an engagement portion (screw threads) protruding and disposed on an inner surface of the cylindrical sidewall (115) (Fig. 1A; Fig. 1C; Paragraph [0056]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to include the lid with a cylindrical sidewall and engagement portion as described by Nozaki to integrally fix the lid to the container (Nozaki: Paragraph [0065]).
	Regarding claim 15, Welch teaches the device as previously described, comprising an elastic packing ring (138) configured to be disposed between the seal and the stepped portion (Figs. 1A-1E). Welch fails to explicitly teach an embodiment wherein the lid includes an internal thread disposed on an inner periphery of a cylindrical sidewall, the internal thread configured to be screwed into an external thread disposed on an outer periphery of the upper portion of the container; and wherein a height of a seal from a top board of the lid is smaller than a height of the upper portion.
	Nozaki, however, teaches a biological sample packaging container (Abstract) wherein the lid (101) includes an internal thread disposed on an inner periphery of a cylindrical sidewall (115), the internal thread configured to be screwed into an external thread disposed on an outer periphery of the upper portion of the container (107); and wherein a height of a seal (104) from a top board (116) of the lid (101) is smaller than a height of the upper portion (Fig. 1A; Paragraph [0056]; Paragraph [0057]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to include the lid with a cylindrical sidewall and engagement portion as described by Nozaki to integrally fix the lid to the container (Nozaki: Paragraph [0065]). Moreover, including the seal configuration described by Nozaki effectively seals the container while allowing air to flow to the outside from the packing container main body part, and suppresses the movement of liquid (Nozaki: Paragraph [0076]).
	Regarding claim 20, Welch teaches a method for preserving a fragile object, the method comprising: pouring a liquid (115) in a lower portion of a container until the liquid rises above a stepped portion, the stepped portion being between a lower portion of the container and an upper portion of the container (Page 8, line 25-Page 9, line 5; Page 23, lines 1-3; Fig. 1B shows the liquid level being in line with the stepped portion, but the fluid can be filled anywhere below access port (140), so long as it does not reach the top of the access port), the upper portion of the container (130) having an inside diameter larger than an inside diameter of the lower portion of the container (130, Figs. 1A-1E); 
interposing a seal between a lid configured to seal an opening of the upper portion of the container and the stepped portion (Figs. 1A-1C), the seal (132) representing a portion being interposed between the lid (125) and the stepped portion, the seal (132) extending from the lid (125) and wherein the outside diameter of the seal (132) is smaller than an inside diameter of the upper portion of the container (130); and 
covering the container with the lid and the seal to raise a level of the liquid in the lower portion of the container and pushing the liquid from the container into a space between an outer periphery of the seal and an inner periphery of the container until a bottom surface of the seal and the stepped portion come into contact with each other (Figs. 1D-1E).
Welch does not disclose “the seal having an outside diameter larger than an inside diameter of the lower portion of the container”.
Ogino discloses a seal (Fig. 3, element 10; “dropping stopper”) and a configuration where the seal (Fig. 3, element 10; “dropping stopper”; paragraph [0017]) closes the opening of the container or lid (paragraph [0017]). Ogino also discloses that the lid (Fig. 4, bottom element of the figure, upside-down in comparison to the instant drawings) has an outside diameter larger than an inside diameter (Fig. 4) of the lower portion (Fig. 4, element 7) of the container (Fig. 4, top and stepped element of the figure, upside-down in comparison to instant drawings) and that a sealing contact is formed on the step portion between the lid body and the body (Fig. 4, paragraph [0018], and claim 5). Lastly, Ogino discloses that the seal (Fig. 3, element 10; “dropping stopper”) is interposed between the lid and the container (claim 6). These facts together show Ogino teaches that the seal (Fig. 3, element 10; “dropping stopper”) has an outside diameter larger than an inside diameter of the lower portion of the container (Fig. 3).
In the analogous art of petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the stopper of Welch to have an outside diameter larger than an inside diameter of the lower portion of the container as in Ogino in order to seal the lower portion of the container at the stepped portion of the container instead of inside the lower portion of the container. This configuration would still allow for sealing the container without excessive pressure and stoppering of the lower portion of the container using only the seal of Welch.
	Welch fails to explicitly teach an embodiment wherein the fragile object is placed into the liquid in the container after the liquid is poured into the container, as the cells are suspended in the liquid medium (Page 8, lines 31-33). Nozaki, however, teaches a biological sample packaging container (Abstract) wherein the liquid medium (111) is poured into the container, and then the fragile object (112) is placed into the liquid in the container (Figs. 1C(c)-1C(d); Paragraphs [0066]-[0067]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to place the fragile object into the container after pouring the liquid, as described by Nozaki, to allow for the liquid medium to completely surround the fragile object (Nozaki: Paragraph [0067]).
	Regarding claim 21, Welch teaches a method as previously described, further comprising disposing an elastic packing ring (138) between the seal (132) and an upper surface of the stepped portion (Figs. 1A-1E).

Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Welch (WO 2009/136907) in view of Ogino (JP 2001/224355) (machine translation) as applied to claims 1 and 9, further in view of Fujimura (JP 2007119033) (machine translation).
	Regarding claim 7, Welch teaches the device as previously described, but fails to explicitly teach an embodiment wherein the fragile object is a sheet cell culture, though Welch does teach that the device is capable of storing tissue samples (Page 12, lines 19-21). Fujimura, however, teaches a cultured tissue and a cultured tissue package (Paragraph [0001]) comprising a container (10) with an upper portion, a lower portion, and a stepped portion provided between the lower portion and the upper portion; a lid (30); and a seal (130) (Fig. 11; Paragraph [0059]); wherein the container (30) is configured to hold a sheet cell culture (Paragraph [0020]; Paragraph [0026]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to create a device configured to house a sheet cell culture as described by Fujimura, as these cultured cell sheets are necessary for transplantation and testing, and each of these devices is designed to protect delicate biological samples from damage that may occur during transportation (Welch: Abstract; Fujimura: Paragraph [0007]).
	Regarding claim 8, Welch teaches the device as previously described, but fails to explicitly teach an embodiment wherein the fragile object is a laminated sheet cell culture, though Welch does teach that the device is capable of storing tissue samples (Page 12, lines 19-21). Fujimura, however, teaches a cultured tissue and a cultured tissue package (Paragraph [0001]) comprising a container (10) with an upper portion; a lid (30); and a seal (130) (Fig. 11; Paragraph [0059]); wherein the container (30) is configured to hold a laminated sheet cell culture (Paragraph [0020]; Paragraph [0026]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to create a device configured to house a sheet cell culture as described by Fujimura, as these cultured cell sheets are necessary for transplantation and testing, and each of these devices is designed to protect delicate biological samples from damage that may occur during transportation (Welch: Abstract; Fujimura: Paragraph [0007]).
	Regarding claim 16, Welch teaches the device as previously described, further comprising a packing ring (138) having a diameter smaller than an inside diameter of an upper portion of the container and larger than an inside diameter of a lower portion (Figs. 1B-1D). Welch fails to teach an embodiment comprising a mesh plate. Fujimura, however, teaches a cultured tissue and a cultured tissue package (Paragraph [0001]) comprising a packing ring (132), the packing ring (132) having a diameter smaller than an inside diameter of an upper portion of the container (130) and larger than an inside diameter of a lower portion (Fig. 11); and wherein the mesh plat has a mesh network configured to allow a liquid to pass through the mesh network (Paragraphs [0020]-[0021]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to include the mesh plate described by Fujimura to support the cultured tissue (Fujimura: Paragraphs [0020]-[0021]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Welch (WO 2009/136907) in view of Ogino (JP 2001/224355) (machine translation) and Fujimura (JP 2007119033) (machine translation) as applied to claim 16, further in view of Nozaki (US 2015/0231628).
Regarding claim 17, Welch teaches the device as previously claimed, but fails to teach an embodiment comprising an annular groove. Nozaki, however, teaches a biological sample packaging container (Abstract) comprising an annular groove disposed on a lower surface of the seal (Fig. 3A(b); Paragraph [0076]), the annular groove configured to receive the packing ring (103).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Welch to include the packing ring and groove described by Nozaki to effectively seal the container while allowing air to flow to the outside from the packing container main body part, and suppress the movement of liquid (Nozaki: Paragraph [0076]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 18 of U.S. Patent No. US 11,420,805 (Takeuchi) in view of Welch (WO 2009/136907) and Ogino (JP 2001/224355) (machine translation).
Regarding claim 1, Takeuchi discloses a device (claim 1), the device comprising: a container (claim 1) configured to house a fragile object (claim 1), the container (claim 1) having a cylindrical shape (implicit from claim 1) including a bottom (claim 8), the container (claim 1) including a lower portion (claim 8) configured to house the fragile object (claim 1), an upper portion (claim 8) that includes an opening (claim 1), and a stepped portion (claim 18) provided between the lower portion (claim 8) and the upper portion (claim 8); a lid (claim 1) configured to seal (claim 1) the opening (claim 1) of the upper portion (claim 8) of the container (claim 1); and wherein the upper portion (claim 8) of the container (claim 1) has an inside diameter larger than (claim 8) an inside diameter of the lower portion (claim 8) of the container (claim 1), and the stepped portion (claim 18) is a portion where an inside diameter of the container (claim 1) is reduced (claim 18); and a seal (claim 1).
It would have been obvious to one skilled in the art before the effective filing date to modify the first embodiment of the device of Takeuchi of claims 1 and 8 with the stepped, second embodiment of the device of Takeuchi of claim 18 for the expectation of creating a stepped portion around the central cylindrical container with liquid so that the lid can effectively seal the liquid in the container.
Takeuchi does not disclose within its claims the seal representing a portion being interposed between the lid and the stepped portion, the seal extending from the lid and having an outside diameter larger than an inside diameter of the lower portion of the container, and wherein the outside diameter of the seal is smaller than an inside diameter of the upper portion of the container, such that, upon inserting the seal into the container, a space is created between an outer periphery of the seal and an inner periphery of the upper portion of the container, and wherein the seal is configured to seal an opening of the lower portion of the container.
Arguably, Takeuchi does not disclose a physical object – a seal – in its claims; or a stepped portion.
	Welch discloses a seal (132), the seal (132) representing a portion being interposed between the lid (125) and the stepped portion (136), the seal (132) extending from the lid (125) and wherein the outside diameter of the seal (132) is smaller than an inside diameter of the upper portion of the container (130), such that, upon inserting the seal (132) into the container (130), a space (135) is created between an outer periphery of the seal (132) and an inner periphery of the upper portion of the container (130), and wherein the seal (132) is configured to seal an opening (opening of (141)) of the lower portion (Figs 1A-1E; Page 8, line 25-Page 9, line 5; Page 9, lines 24-26) of the container (130).
	In the analogous art of cell containers, it would have been obvious to one skilled in the art before the effective filing date to modify the sealing mechanism of Takeuchi to be a seal as described by Welch in order to seal the lower compartment of the container.
	Ogino discloses a seal (Fig. 3, element 10; “dropping stopper”) having an outside diameter larger than an inside diameter of the lower portion of the container (Fig. 3).
In the analogous art of petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the stopper of Takeuchi to have an outside diameter larger than an inside diameter of the lower portion of the container as in Ogino in order to seal the lower portion of the container at the stepped portion of the container instead of inside the lower portion of the container. This configuration would still allow for sealing the container without excessive pressure and stoppering of the lower portion of the container using only the seal of Takeuchi modified by Welch.
Regarding claim 9, Takeuchi discloses a device (claim 1), the device (claim 1) comprising: a container (claim 1), the container (claim 1) having a cylindrical shape (implicit from claim 1) including a round bottom (claim 1), a lower portion (claim 8), an upper portion (claim 8) having an opening (claim 8), and an annular stepped portion (claim 18) extending from the lower portion (claim 8) of the container (claim 1) to the upper portion (claim 8) of the container (claim 1); a lid (claim 1) configured to seal the opening (claim 8) of the upper portion (claim 8) of the container (claim 1); and wherein the upper portion (claim 8) of the container (claim 1) has an inside diameter larger than an inside diameter of the lower portion (claim 8) of the container (claim 1); and a seal (claim 1).
It would have been obvious to one skilled in the art before the effective filing date to modify the first embodiment of the device of Takeuchi of claims 1 and 8 with the stepped, second embodiment of the device of Takeuchi of claim 18 for the expectation of creating a stepped portion around the central cylindrical container with liquid so that the lid can effectively seal the liquid in the container.
Takeuchi does not disclose the seal representing a portion being interposed between the lid and the stepped portion, the seal extending from the lid and having an outside diameter larger than an inside diameter of the lower portion of the container, and wherein the outside diameter of the seal is smaller than an inside diameter of the upper portion of the container, such that, upon inserting the seal into the container, a space is created between an outer periphery of the seal and an inner periphery of the upper portion of the container, and wherein the seal is configured to seal an opening of the lower portion of the container;
Arguably, Takeuchi does not disclose a physical object – a seal – in its claims; or a stepped portion.
Welch discloses a seal (132), the seal (132) representing a portion being interposed between the lid (125) and the stepped portion (136), the seal (132) extending from the lid (125) and wherein the outside diameter of the seal (132) is smaller than an inside diameter of the upper portion of the container (130), such that, upon inserting the seal (132) into the container (130), a space (135) is created between an outer periphery of the seal (132) and an inner periphery of the upper portion of the container (130), and wherein the seal (132) is configured to seal an opening (opening of (141)) of the lower portion (Figs 1A-1E; Page 8, line 25-Page 9, line 5; Page 9, lines 24-26) of the container (130).
	In the analogous art of cell containers, it would have been obvious to one skilled in the art before the effective filing date to modify the sealing mechanism of Takeuchi to be a seal as described by Welch in order to seal the lower compartment of the container.
	Ogino discloses a seal (Fig. 3, element 10; “dropping stopper”) having an outside diameter larger than an inside diameter of the lower portion of the container (Fig. 3).
In the analogous art of petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the stopper of Takeuchi to have an outside diameter larger than an inside diameter of the lower portion of the container as in Ogino in order to seal the lower portion of the container at the stepped portion of the container instead of inside the lower portion of the container. This configuration would still allow for sealing the container without excessive pressure and stoppering of the lower portion of the container using only the seal of Takeuchi modified by Welch.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 18 of U.S. Patent No. US 11,420,805 (Takeuchi) in view of Welch (WO 2009/136907) and Ogino (JP 2001/224355) (machine translation) as applied to claim 1.
Regarding claim 5, Takeuchi discloses wherein a seal (claim 1) is pressed by the lid (claim 1) and the stepped portion when the lid (claim 1) is screwed onto (claim 4) the container (claim 1).
It would have been obvious to one skilled in the art before the effective filing date to modify the teachings of Takeuchi with the teachings of claim 4 of Takeuchi in order to produce a screw-top container that can seal the liquid inside the container.
Arguably, Takeuchi does not disclose a physical object – a seal – in its claims.
Welch discloses the seal (132).
In the analogous art of cell containers, it would have been obvious to one skilled in the art before the effective filing date to modify the sealing mechanism of Takeuchi to be a seal as described by Welch in order to seal the lower compartment of the container.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, and 18 of U.S. Patent No. US 11,420,805 (Takeuchi) in view of Welch (WO 2009/136907) and Ogino (JP 2001/224355) (machine translation) as applied to claim 1.
Regarding claim 6, Takeuchi discloses wherein the opening (claim 1) of the upper portion (claim 8) is sealed with the lid (claim 1) simultaneously with or after sealing of the opening of the lower portion (claim 8) by the seal (claim 10).
Arguably, Takeuchi does not disclose a physical object – a seal – in its claims.
Welch discloses the seal (132).
In the analogous art of cell containers, it would have been obvious to one skilled in the art before the effective filing date to modify the sealing mechanism of Takeuchi to be a seal as described by Welch in order to seal the lower compartment of the container.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 18, and 20 of U.S. Patent No. US 11,420,805 (Takeuchi) in view of Welch (WO 2009/136907), Ogino (JP 2001/224355) (machine translation) as applied to claim 9, further in view of Nozaki (US 2015/0231628).
	Regarding claim 14, Takeuchi discloses a liquid (claim 1), the liquid (claim 1) being poured (claim 20) into the container (claim 1) until the liquid (claim 1) rises above (claim 20) the stepped portion (claim 18); and a fragile object (claim 1), the fragile object (claim 1) and the lower portion (claim 8) of the container (claim 1).
	Regarding the phrase “being housed in the lower portion of the container”, Takeuchi already describes that the fragile object (claim 1) is held in the liquid (claim 1) to prevent damage to the fragile object (claim 1); and that the liquid is in the closed bottom to the upper end of the upstanding side wall (claim 20). Therefore, the fragile object would implicitly be in the lower portion of the container.
It would have been obvious to one skilled in the art before the effective filing date to modify the teachings of Takeuchi from claims 1, 8, and 18 with the teachings of Takeuchi from the embodiment from claim 20 for protecting the fragile object inside a liquid inside the container.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 18, and 20 of U.S. Patent No. US 11,420,805 (Takeuchi) in view of Welch (WO 2009/136907), Ogino (JP 2001/224355) (machine translation), and Nozaki (US 2015/0231628).
Regarding claim 20, Takeuchi discloses a method for preserving a fragile object (claim 20), the method comprising: pouring a liquid in (claim 20) a lower portion of a container until the liquid (claim 20) rises above a stepped portion (claim 18), the stepped portion (claim 18) being between a lower portion (claim 8) of the container (claim 20) and an upper portion (claim 18) of the container (claim 20), the upper portion (claim 8) of the container (claim 20) having an inside diameter larger than an inside diameter (claim 8) of the lower portion (claim 8) of the container (claim 20); placing the fragile object (claim 20) into the liquid in the container (claim 20); and a seal (claim 1).
It would have been obvious to one skilled in the art before the effective filing date to modify the teachings of Takeuchi from claims 1 and 8 with the teachings of Takeuchi from claim 18 for the expectation of creating a stepped portion around the central cylindrical container with liquid so that the lid can effectively seal the liquid in the container.
It would have been obvious to one skilled in the art before the effective filing date to modify the teachings of Takeuchi from claims 1, 8, and 18 with the teachings of Takeuchi from the embodiment from claim 20 for protecting the fragile object inside a liquid inside the container.
Takeuchi does not disclose interposing a seal between a lid configured to seal an opening of the upper portion of the container and the stepped portion, the seal representing a portion being interposed between the lid and the stepped portion, the seal extending from the lid and having an outside diameter larger than an inside diameter of the lower portion of the container, and wherein the outside diameter of the seal is smaller than an inside diameter of the upper portion of the container; and covering the container with the lid and the seal to raise a level of the liquid in the lower portion of the container and pushing the liquid from the container into a space between an outer periphery of the seal and an inner periphery of the container until a bottom surface of the seal and the stepped portion come into contact with each other.
Arguably, Takeuchi does not disclose a physical object – a seal – in its claims; or a stepped portion.
Welch discloses a seal (132), interposing a seal (132) between the lid (125) configured to seal an opening of the upper portion of the container (130) and the stepped portion (136), the seal (132) representing a portion being interposed between the lid (125) and the stepped portion (136), the seal (132) extending from the lid (125) and wherein the outside diameter of the seal (132) is smaller than an inside diameter of the upper portion of the container (130); and covering the container (130) with the lid (125) and the seal (132) to raise a level of the liquid (an expected result due to buoyancy) in the lower portion of the container (130) and pushing the liquid from the container (130) into a space between an outer periphery of the seal (132) and an inner periphery of the container (130).
In the analogous art of cell containers, it would have been obvious to one skilled in the art before the effective filing date to modify the sealing mechanism of Takeuchi to be a seal as described by Welch in order to seal the lower compartment of the container.
Ogino discloses a seal (Fig. 3, element 10; “dropping stopper”) having an outside diameter larger than an inside diameter of the lower portion of the container (Fig. 3), and a bottom surface of the seal (Fig. 3, element 10; “dropping stopper”) and the stepped portion (Fig. 3) coming into contact with each other (Fig. 3).
In the analogous art of petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the stopper of Takeuchi to have an outside diameter larger than an inside diameter of the lower portion of the container as in Ogino in order to seal the lower portion of the container at the stepped portion of the container instead of inside the lower portion of the container. This configuration would still allow for sealing the container without excessive pressure and stoppering of the lower portion of the container using only the seal of Takeuchi modified by Welch.
In addition, if it is deemed that Takeuchi does not disclose the limitation of wherein the liquid medium is poured into the container, and then the fragile object is placed into the liquid in the container, Nozaki teaches a biological sample packaging container (Abstract) wherein the liquid medium (111) is poured into the container, and then the fragile object (112) is placed into the liquid in the container (Figs. 1C(c)-1C(d); Paragraphs [0066]-[0067]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Takeuchi to place the fragile object into the container after pouring the liquid, as described by Nozaki, to allow for the liquid medium to completely surround the fragile object (Nozaki: Paragraph [0067]).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nozaki (US 8,703,074) teaches a container assembly for containing a biological graft.
Welch (US 2009/0272748) teaches a container for culturing and shipping cells.
Bryant (US 6,156,566) teaches a tissue culture container with double walls (Fig. 2) and a double-walled lid (Fig. 4).


Response to Arguments
Applicant’s arguments filed on March 18, 2022 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.

Regarding the arguments about claims 1 and 9, Applicant is arguing against references Welch and Ogino individually, instead of the combination. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Welch discloses a seal attached to the lid, and Ogino discloses a seal having an outside diameter larger than an inside diameter of the lower portion of the container.
Regarding the arguments about Welch teaching away, the modification of Welch with Ogino would not change the principle operation of Welch. Welch and Ogino both have seals for a container used in cell culture. Also, Welch does not disparage the proposed combination to reshape the seal. 
Regarding the arguments about claim 20, similar rejections as in claims 1 and 9 are still valid.
	Regarding the remaining claims, since the rejections have no further arguments presented, these rejections for the remaining claims remain valid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799